Title: [To Thomas Jefferson from George Muter, 6 February 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 6 Feb. 1781. War Office Journal (Vi) has the following entry under this date: “Letter, to the Governor inclosing a Copy of a list received from Mr. Vowles; of the State Artillery Officers, with Mr. Vowles’s Letter to me for his Excellencies perusal.” The enclosed list of officers has not been found, but Henry Vowles’ letter transmitting it to Muter, dated “Falmouth, Jany. 30th. 1781,” is in Vi and is, in part, as follows: “The inclos’d is an accurate Return of the Officers belonging to the Regiment of State Artillery. I am exceeding sorry it is not in my power to furnish you with such a Return as you call for, respecting the Soldiers. I can only Account for those that March’d to Join the Southern Army, of whom there are only thirty … left, including the Non-commissioned Officers, the others having serv’d the time of their enlistments and got their discharges. Those remaining … are to serve during the War. A few days before I marched to the Southward, I transmitted to his Excellency the Governor, a particular Return of the Regiment wherein I particularized those who were to remain in the State, from those  destin’d for the Southern expedition; perhaps that return is in existence; if it should not, Capt. Moody certainly can furnish you with a state of those left under his Command. I was unfortunate enough to lose most all the Papers respecting the Regiment with my Baggage, in that unfortunate Action near Cambden‥‥” Vowles’ recollection about the return furnished TJ was quite accurate: there is in DLC: TJ Papers, 5:713, a tabulation dated 2 Apr. 1780 covering the years 1780–1782 and showing the “Different periods at which the terms of service expire of the State Artillery, who are under marching orders”; of the 310 men listed, the terms of all save thirty-two were to have expired before Mch. 1781. Vowles’ return of 30 Jan., however, did not arrive in time for inclusion in the Returns of the State Regiments of 6 Feb., q.v. Vowles was adjutant of Edmunds’ state artillery regiment (Gwathmey, Hist. Reg. of Virginians in the Revolution).]
